Metcalf, J.
This indictment charges only a single offence, namely, that the defendant was a common seller of intoxicating liquors, at Hopkinton, on the first day of January 1856, and from that day to the day of the finding of the indictment, without any license, appointment or authority therefor duly obtained. And this form of charge has been decided to be sufficient and proper. Commonwealth v. Pray, 13 Pick. 359. Commonwealth v. Wood, 4 Gray, 11. In the second of these cases, the indictment was precisely like that in the present case; that is, the place where the offence was committed was inserted twice; once when alleging a day certain, and again when alleging divers subsequent days. This repetition was doubtless unnecessary, but it was not improper, and there is no ground for the objection that two offences are thereby alleged in the indictment. We express no opinion whether duplicity, when found in an indictment, is cause for arresting judgment.

Exceptions overruled.